DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 12, 2021, has been entered.





Claim Disposition

3.	Claims 3-4, 16, 21-22, 25-32, 44-52 and 54-58 are cancelled. Claims 1-2, 5-15, 17-20, 23-24, 33-43 and 53 are pending and are under examination. 




Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-2, 5-15, 17-20, 23-24, 33-43 and 53 are rejected under 35 U.S.C.

described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention as amended is directed to “a non-pathogenic genetically engineered bacterium comprising one or more genes encoding a phenylalanine ammonia lyase (PAL)... .operably linked to a promoter not associated with PAL gene in nature and one or more genes encoding a phenylalanine transporter... operably linked to a promoter not associated with the phenylalanine transporter in nature....” (emphasis added). The engineered bacterium has any gene that will encode the proteins found in claim 1 (transporter, PAL and LAAD). The art recognizes that several DNA can encode the same protein. The claimed invention encompasses a large variable genus of genes encoding the proteins and promoters to be in the engineered bacterium. The dependent claims hereto do not rectify all the deficiencies found in the claim thus included. The scope of independent claim 1 far exceeds the scope in the specification and although the dependent claims recite some of the missing information, claim 1 is not limited to those and needs to stand on its own.
The specification fails to provide any additional representative species of the claimed genus to show that applicant was in possession of the claimed genus.
A representative number of species means that the species which are adequately described are representative of the entire genus. The written description requirement for a claimed genus may be satisfied through sufficient description of 
The 'written description' requirement.., serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed ....The descriptive text needed to meet these requirements varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence." Capon v. Eshhar, 418 F.3d 1349, 1357 (Fed. Cir. 2005). The purpose of the written description requirement "is to ensure that the scope of the right to exclude ... does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification." Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345-46 (Fed. Cir. 2000). The goal of the written description requirement is "to clearly convey the information that an applicant has invented the subject matter which is claimed." In re Barker, 559 F.2d 588, 592 n.4 (CCPA 1977) "A disclosure in an application, to be complete, must contain such description and details as to enable any person skilled in the art or science to which the invention pertains to make and use the invention as of its filing date. Additionally, Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555,1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession 





Response to Arguments

5.	 Applicant’s comments have been considered in full. Withdrawn objections/rejections will not be discussed herein as applicant’s comments are moot. Note that the rejection of record under 112, first paragraph remains for the reasons stated above and herein.

These arguments are not persuasive because the claimed invention is directed to “one or more genes encoding transporter and one or more genes encoding a PAL and further, one or more genes encoding LAAD” and no specific structure for the gene or the encoded protein is provided. The claims now recite specific organisms, however, no structure function correlation is made for the genes and the encoded proteins. Applicant mentions structures provided in the specification, however, the limitations of the specification cannot be read into the claims.
Although the claims are read in light of the specification the broad recitation of “any genes that could encode the named proteins in the genetically engineered bacterium” far exceeds the scope of the disclosure. Secondly, the claimed invention as set forth in claim 1 does not inform the ordinary skilled worker what specific gene encodes the enzymes or the source of the genes. There are no indicia for example, that the gene encoding said enzyme is bacterial or from a plant or what said gene looks like. No structure-function correlation is made in the claims. Further, the instant specification provides a few promoters, however, the claim language is limitless. Therefore, the claimed invention is not adequately described because the claim scope is not commensurate with the instant specification. The claimed invention is directed to a product and as such must be adequately described with structure and function.

Additionally, Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed' (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed" (See Vas-Cath at page 1116). The skilled artisan cannot envision the detailed chemical 




Conclusion

6.	No claims are presently allowable.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE ROBINSON whose telephone number is (571)272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained 
/HOPE A ROBINSON/Primary Examiner, Art Unit 1652